ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7660


JOSAND FARMER,

                    Petitioner - Appellant,

             v.

GIO RAMIREZ, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Timothy M. Cain, District Judge. (0:17-cv-02614-TMC)


Submitted: June 26, 2018                                          Decided: July 26, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josand Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josand Farmer, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition. We previously affirmed the district court’s order on the basis that Farmer could

not show that a 28 U.S.C. § 2255 (2012) motion would be inadequate or ineffective to

test the legality of his detention because the savings clause, 28 U.S.C. § 2255(e), did not

extend to applicants challenging only their sentences. Farmer has now filed a petition for

rehearing en banc and a supplement to the petition. Upon review of the petition and

supplement, we grant panel rehearing of the petition as supplemented and affirm.

       Farmer has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 is

an inadequate or ineffective means of challenging the validity of his detention because

his claim of sentencing error is not premised on a change in settled substantive law and

could have been raised on direct appeal. See United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018) (listing elements of showing needed to establish that § 2255 is inadequate

and ineffective to test the legality of a sentence). Accordingly, although we grant leave

to proceed in forma pauperis, we affirm the district court’s order. Farmer v. Ramirez,

No. 0:17-cv-02614-TMC (D.S.C. Dec. 12, 2017). We deny Farmer’s motion to expedite

decision and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED



                                            2